Citation Nr: 1828585	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  15-02 422	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left shoulder disability.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left elbow disability.

3.  Entitlement to service connection for a left wrist disability.

4.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Freddie L. McPhaul, Agent


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1984 to February 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of service connection for a left elbow disability (on a de novo basis), a  left wrist disability, and sleep apnea are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action is required.


FINDINGS OF FACT

1.  An unappealed April 2004 rating decision denied the Veteran service connection for a left shoulder disability, based essentially on a finding such disability was not shown.  

2.  Evidence received since the April 2004 rating decision is cumulative or does not tend to show that the Veteran has a chronic left shoulder disability etiologically related to his service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left shoulder disability; and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed April 2004 rating decision denied the Veteran service connection for a left elbow disability, based essentially on a finding that such disability was not shown.

4.  Evidence received since the April 2004 rating decision includes treatment records showing left elbow complaints and pathology; relates to the unestablished fact necessary to substantiate the claim of service connection for a left elbow disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a left shoulder disability may not be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a)(2017).

2.  New and material evidence has been received, and the claim of service connection for a left elbow disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a)(2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in October 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

Neither the Veteran nor his representative has raised any issues with VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  



Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The CAVC interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding opening".  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 




Left shoulder disability

The Veteran seeks to reopen a claim of service connection for a left shoulder disability which he contends is related directly to his service and injury therein.

An April 2004 rating decision denied service connection for a left shoulder disability based essentially on findings that a chronic left shoulder disability was not shown either in service or postservice.  He was informed of, and did not appeal, the decision, or submit new and material evidence within a year following the decision, and that decision is final.  38 U.S.C. § 7105.

The Veteran's service treatment records (STRs) show that in April 1993, he sustained fractures through the mid shafts of the left radius and ulna.  In October 1996, he developed left shoulder pain of unknown origin; physical examination revealed symptoms consistent with overuse syndrome, for which he was treated with conservative methods; the assessment was rule-out overuse.  On September 2003 service separation examination, he was noted to have left shoulder pain.

On October 2003 VA examination, the Veteran reported that a piece of equipment fell on his left forearm in 1993, resulting in fractures of both the radius and ulna; he was casted for 8 weeks with a long arm cast and then had physical therapy.  He reported that since then, he has experienced discomfort in his shoulder with weather changes.  He denied any specific trauma to the shoulder.  He denied any history of dislocation but reported an ache in the anterior aspect of the shoulder which he attributed to the prolonged casting in 1993.  He denied any numbness or tingling in the hands or shooting pain down the arms, and he had full range of motion.  X-rays of the left shoulder were unremarkable.  Following physical examination, there was no pathology to render a diagnosis regarding the left shoulder.

The evidence of record at the time of the April 2004 rating decision included the Veteran's STRs, his lay statements, VA and private treatment records, and a VA examination.

Evidence received since the April 2004 rating decision includes VA and private treatment records and VA examinations reflecting continuing reports of left shoulder symptoms, and lay statements from the Veteran.

On April 2011 VA examination, the Veteran reported left shoulder pain from arthritis, which had worsened over time since his forearm fracture in 1993.  He reported weakness and giving way.  There was no diagnosis regarding the left shoulder.  On August 2013 VA examination, there was no objective evidence of painful motion of the left shoulder, and ranges of motion were normal; following a physical examination, there was no diagnosis regarding the left shoulder.  On October 2015 VA examination, the Veteran reported flare ups of the left shoulder described as stiffness and pain due to wearing of a cast from broken forearm in 1993.  He was noted to have cubital tunnel syndrome and carpal tunnel syndrome of the left arm.  X-rays of the left shoulder were negative.  Following a physical examination, there was no diagnosis regarding the left shoulder.

Because service connection for a left shoulder disability was previously denied based on a finding that any such disability was unrelated to service, for evidence to be new and material in this matter, it would have to tend to show that the Veteran has a chronic left shoulder disability that is related to his service.

The Veteran's additional lay statements describing symptoms in service are cumulative, and not new, evidence.  His reports of continuing complaints postservice likewise are cumulative and not new evidence.  

While the treatment records added to the record since the April 2004 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They do not tend to show that he has a current chronic left shoulder disability that was incurred in service; records showing that he reports left shoulder complaints are cumulative (he has related such complaints to medical providers previously), and without clinical findings suggesting underlying left shoulder findings do not tend to show that he has a chronic left shoulder disability.  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.  Accordingly, even the low threshold standard for reopening endorsed by the CAVC in Shade is not met, and the claim of service connection for a left shoulder disability may not be reopened.

Left elbow disability

An April 2004 rating decision denied service connection for a left elbow disability based essentially on a finding that a chronic left elbow disability was not shown by the STRs or by postservice medical evidence.  He was informed of, and did not appeal, the decision, or submit new and material evidence within a year following the decision, and that decision is final.  38 U.S.C. § 7105.

The pertinent evidence of record at the time of the April 2004 rating decision included the Veteran's STRs, postservice VA and private treatment records, the Veteran's statements, and VA examinations, and did not show a diagnosis of a chronic left elbow disability.

Evidence received since the April 2004 rating decision includes VA and private treatment records, VA examination reports, and statements from the Veteran.  On April 2011 VA examination, the Veteran reported left elbow pain from arthritis, there was tenderness of the left elbow, and X-rays showed a prominent olecranon spur.  On February 2014 treatment, the Veteran reported pain in the medial elbow and forearm and cramping in the radial three digits of the left hand, and NCV/EMG testing showed severe left cubital tunnel syndrome and mild left carpal tunnel syndrome.  In a February 2014 statement, he asserted that he has severe left elbow muscle damage.  In March 2014, he underwent left ulnar nerve decompression for treatment of left cubital tunnel syndrome.

The evidence received since the April 2004 rating decision was not before agency decision-makers at that time, is new, and directly addresses an unestablished fact necessary to substantiate claims of service connection for a left elbow disability (diagnoses of pertinent chronic disabilities are shown in postservice medical records).  Medical evidence establishes that the Veteran has current disabilities of left carpal tunnel and cubital tunnel syndromes and X-rays show an olecranon spur.  Given the nature of the left forearm injury in service, this evidence raises a reasonable possibility of substantiating a claim of service connection for a left elbow disability.  Consequently, particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the evidence received since April 2004 is both new and material, and the claim of service connection for a left elbow disability must be reopened.  

De novo consideration of the left elbow disability claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a left shoulder disability is denied.

The appeal to reopen a claim of service connection for a left elbow disability is granted.



REMAND

The Veteran contends that his left elbow and left wrist disabilities are related to his fractures of the left ulna and radius in service.  He has established service connected for status post left ulna/radius fractures with residual posttraumatic deformity.  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disease, will be service connected.  The record does not include any medical opinions regarding whether the Veteran's diagnosed left elbow and wrist disabilities are related to his service, or whether either is secondary to (was caused or aggravated by) his service-connected fracture residuals.  An examination to secure a medical nexus opinion in the matter is necessary.

The Veteran has stated that insomnia significantly affected him after his return from service in Afghanistan, and that he was referred to receive a sleep study test while on terminal leave from active duty but the test was postponed because the assigned doctor had resigned.  On September 2003 service separation examination, he reported having frequent trouble sleeping and was noted to have insomnia.  On May 2005 treatment (approximately 15 months after his retirement from service), he reported snoring at night, and his wife noted periods of apnea during his sleep; the impressions included rule-out sleep apnea, and a sleep study was recommended.  Following June 2005 and August 2005 sleep studies, severe obstructive sleep apnea was diagnosed.  The Veteran has not been afforded a VA examination regarding the diagnosed sleep apnea.  Accordingly, an examination to secure an adequate medical opinion in this matter (that acknowledges the lay reports of continuity of complaints) is necessary.

In a February 2014 statement, the Veteran cited treatment at Womack Army Medical Center and Carolina Therapy Services for his left forearm disabilities.  A review of the record found that the AOJ has not attempted to obtain treatment records from the providers.  Such records may contain pertinent information, and should be secured.

Finally, any outstanding (updated) records of VA evaluations or treatment the Veteran may have received for the disabilities at issue are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should (with the Veteran's assistance by providing the necessary authorization) secure for the record any relevant records for treatment of private treatment he received for the disabilities at issue.

The AOJ should also secure for the record the complete outstanding clinical records of all VA evaluations and treatment the Veteran has received for the disabilities remaining on appeal.  The AOJ should review the records received, and arrange for any further development suggested by the information therein.  

2.  The AOJ should then arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his left elbow and wrist disabilities, and specifically whether or not either is directly related to his service, or was caused or aggravated by his service-connected residuals of left radius/ulna fracture.  The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be completed and all findings should be reported in detail.  Based on examination/interview of the Veteran and review of his record, the examiner should:

(a) Identify (by diagnosis) each left elbow and left wrist disability entity found.  

(b) Regarding each disability entity diagnosed, opine whether it is at least as likely as not (a 50% or greater probability) that such was incurred in or caused by the Veteran's service, to include injury therein.

(c) Regarding each disability entity diagnosed, opine whether it is at least as likely as not (a 50% or greater probability) that such was caused or aggravated by (increased in severity due to) the Veteran's service-connected status post left ulna/radius fracture.  [The opinion must address aggravation.]

If the opinion is to the effect that the service-connected disability did not cause, but aggravated, the diagnosed disability, specify, to the extent possible, the degree of disability (pathology and impairment) resulting from such aggravation.  

If the opinion is to the effect that the diagnosed disability was not incurred in service or caused or aggravated by a service-connected disability, identify the etiology considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data as deemed appropriate.  If a requested opinion cannot be provided without resort to mere speculation, it should be so stated (with explanation why the opinion cannot be offered without resort to speculation).

3.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology of his sleep apnea.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on interview of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:  

Please identify the likely etiology for the Veteran's obstructive sleep apnea.  Is it at least as likely as not (a 50% or greater probability) that it was incurred in/was caused by his active duty service?  The opinion must specifically include comment whether the disability picture presented is consistent with his accounts of onset in service and continuity of complaints since service.

The examiner must explain the rationale for all opinions.  

4.  The AOJ should then review the record, arrange for any further development suggested by additional information received, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


